—Order, Supreme Court, Nassau County (Francis Becker, J.), entered on or about January 28, 1992, which granted plaintiffs motion to set aside a jury verdict in defendant’s favor and directed a new trial, unanimously affirmed, with costs.
The trial court properly set aside the verdict as against the evidence. No reasonable interpretation of the evidence supports any finding other than that the burn on plaintiffs calf, which subsequently required a skin graft, was sustained when the gooseneck lamp that was adjusted over defendant’s shoulder came into contact with plaintiffs leg during the course of her gynecological treatment in defendant’s office. Concur— Rosenberger, J. P., Ellerin, Kupferman, Nardelli and Williams, JJ.